Grant, J.
(after stating the facts). Sewell Cline, when he executed the mortgage, was the owner of the undivided two-fifths of the land. He knew that the deed to Jacob was forged, and that the deed from William to him conveyed only William’s undivided one-fifth. The mortgage was valid as to the two-fifths then owned by Sewell. His heirs, whose rights are the same as his were, will not be permitted to defend a suit at law relying upon the validity of those deeds, and then to maintain a suit in equity upon the ground that they were void because of the forgery of the deed to Jacob. It is alleged in the bill that the mortgage was given to secure a life maintenance for Jacob Cline, but there is no evidence to sustain the allegation. Complainants have failed to prove that there was not a valid consideration for the mortgage. The decree gives them all they are entitled to, and is affirmed, with costs.
The other Justices concurred.